Citation Nr: 1712211	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  09-15 276 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, from June 1971 to June 4, 1974, and from June 18, 1974 to January 1990.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned Veterans Law Judge at a May 2011 videoconference hearing, and a copy of the transcript has been associated with the claims file.

This case was previously remanded in September 2014 and June 2016 for additional development.  The case has returned to the Board for further adjudication. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

In the June 2016 Board decision and remand, the Board noted that the issue of entitlement to dependency benefits had been raised by the record in a July 2015 statement, but had not been adjudicated by the AOJ.  It appears that such issue has still not been adjudicated by the AOJ.  Therefore, the Board still does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.  Specifically, a remand is required to obtain an adequate addendum  to the VA examination.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Notably, the September 2014 Board remand specifically requested a VA examination to determine whether it was at least as likely as not that the Veteran's sleep apnea was caused or aggravated by his service-connected hypertension.  The August 2015 VA sleep apnea examination confirmed that the Veteran was diagnosed with sleep apnea in 1999; however, a nexus opinion was not provided within the examination report.  Additionally, although the VA examiner provided an addendum opinion later that same month, the opinion failed to address the relevant question of whether the Veteran's sleep apnea is at least as likely as not caused or aggravated by his service-connected hypertension.  The Board found the opinion inadequate and remanded the issue for an addendum opinion in June 2016. 

In August 2016, an addendum opinion was obtained.  The examiner opined that the Veteran's condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  However, the examiner failed to address the issue of whether the Veteran's sleep apnea was at least as likely as not aggravated by his service connected hypertension. 

As such, the August 2016 VA opinion is inadequate and does not substantially comply with the June 2016 Board remand directives; therefore, upon remand, an adequate VA examination must be provided which fully addresses all relevant evidence and whether the Veteran's sleep apnea is caused or aggravated by his service-connected hypertension.  See Barr, 21 Vet. App. at 312; see also Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the August 2016 VA examiner, or an equally qualified VA examiner.  The entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including a full VA examination if deemed necessary, and all findings should be reported in detail.  A clear supporting rationale is required for any opinion provided.  

Specifically, the examiner is asked to provide the following opinions:

(i) is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is caused by his service-connected hypertension?  

(ii) is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is aggravated (permanently worsened in severity beyond its normal progression) by his service-connected hypertension?  

2.  After the above development, review the resulting opinions to ensure their adequacy.  If any resulting opinion is inadequate for any reason, the matter must be returned to the VA examiner for corrective action.  

3.  Thereafter, readjudicate the Veteran's claim of entitlement to service connection sleep apnea, to include as secondary to service-connected hypertension.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond.  Then return the matter to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




